 

Exhibit 10.13

 

CONSULTING AGREEMENT

 

This Consulting Agreement (“Agreement”) is entered into between FRAC ROCK
INTERNATIONAL, INC., having its registered office at Appleby Corporate Services,
Jayla Place, Wickham’s Cay I, Road Town, Tortola British Virgin Islands VG I 110
(“Client”), and Carlos Alberto Fernandez, an individual residing at Barao de
Lucena 135 Apt 408, Botafogo - Rio de Janeiro - RJ - Brasil (“Consultant”).

 

WHEREAS, Client desires Consultant to act as Client’s sales, marketing and
business development advisor for Latin America; and

 

WHEREAS, Consultant possesses expertise as well as experience in the oil and gas
service industry, and desires to make his services available to Client as an
independent consultant for the purpose of assisting Client for the foregoing
purposes;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1. Definitions. Certain capitalized terms used herein shall have the meanings
specified on Annex A to this Agreement, which shall for all purposes be an
integral part hereof.

 

2. Agreement to Provide Services. Client hereby retains Consultant, and
Consultant hereby agrees to furnish to Client, as an independent contractor, the
following services (the “Services”):

 

(a)business development in Latin America     (b)advice concerning the Industry
and the oil and gas business generally in Latin America     (c)assistance and
advice in the negotiation of agreements between Client and other parties with
respect to the oil and gas well stimulation industry (the “Industry”);    
(e)assistance in identifying and engaging personnel to work for Client in the
Industry; and     (f)such other services consistent with the foregoing as Client
may reasonably request.

 



1

 

 

3. Limitations. In performing the Services, Consultant expressly agrees that he
shall not in any manner do, perform or undertake any of the following, and that
at all times he shall perform the Services subject to the following limitations
on his actions and authority:

 

(a)Except as may be specifically authorized in advance in writing by Client,
Consultant shall have no authority to, and shall not represent himself as having
the power, right or authority to, represent or enter into any obligations or
commitments whatsoever on behalf of or as agent for Client or its Affiliates.
    (b)Except as may be specifically authorized in advance in writing by Client,
Consultant shall not, and shall have no authority to, execute, enter into, or
otherwise agree to, on behalf of Client or its Affiliates, any form of
agreement, binder, confidentiality agreement, letter of intent, memorandum of
understanding or any other form of agreement, preliminary agreement or document
of any nature whatsoever which binds, purports to bind or may be interpreted as
binding Client or any of its Affiliates.     (c)Consultant shall conduct his
affairs with regard to third parties to avoid the appearance or creation of any
other or greater relationship between Consultant and Client or any Affiliate of
Client, than that of an independent consultant as provided for herein.    
(d)Consultant shall have no authority to, and shall not, take or permit the
taking of any actions the taking of which, or omit to take or permit the
omission of any actions the omission of which, would give rise to any liability
on the part of Client or its Affiliates or any of their officers, directors,
employees, agents, or shareholders.     (e)Consultant shall not in any manner
identify or represent his office facilities as being the office facilities or
other place of business of Client or any of its Affiliates.     (f)Consultant
shall not have authority to engage any subcontractors or subconsultants in
relation to the Services to be provided hereunder, including investigators,
consultants, experts or legal counsel, without Client’s prior written approval.
Approval of the engagement of any subcontractor shall not relieve Consultant of
his obligations hereunder.

 



2

 

 

4. Deliverables. Consultant shall deliver to Client such written reports of his
activities and other deliverables (the “Deliverables”) as agreed to from time to
time with Client.

 

5. Compensation; Taxes.

 

(a)As the consideration of the Services and Deliverables to be provided under
this Agreement, Client hereby agrees:

 

(i)to enter into and perform an Indemnification Agreement substantially in the
form attached hereto as Annex C     (ii)to reimburse Consultant for his
reasonable and necessary (A) travel and maintenance expenses incurred by
Consultant when Consultant is away from his usual place of residence, it being
understood that Consultant shall not undertake any travel hereunder without the
prior approval of Client, and (B) miscellaneous out-of-pocket expenses (such as
photocopying, telecommunications, postage, courier service, and the like)
incurred by Consultant in connection with the performance of his services
hereunder, in each case in accordance with prevailing policies of Client    
(iii)to pay Consultant $10,000 per month until such time that a new agreement is
entered into

 

(b)Consultant shall furnish to Client invoices with respect to requests for
reimbursement pursuant to subsection (a)(ii) preceding, and all payments shall
be made against such invoices and other documents. All invoices shall be
presented in accordance with the specifications of Annex D. Client shall pay to
Consultant the amounts reflected on such invoices as provided in subsection
(a)(ii) above, no later than ten (10) days after Client’s receipt of such
invoices. Client shall reimburse Consultant for individual out-of-pocket
expenses of US$25.00 (or equivalent in local currency) or more only upon
submission of receipts therefor.

 



3

 

 

(c)Consultant shall be solely liable for payment of any and all taxes, duties
and levies applicable to the performance of Consultant’s Services under this
Agreement and the compensation derived therefrom, including any income tax, and
Client shall have no obligation with respect thereto, except to the extent that
any withholding may be mandated by applicable laws and regulations. Client shall
have no liability or obligation for any work-related insurance, medical and
health benefits, pensions or welfare funds, accident or disability insurance, or
employee benefits of a similar nature.

 

6. Term.

 

(a)The term of this Agreement shall commence on the effective date hereof, and
shall continue until it is terminated.     (b)Without prejudice to the terms and
conditions of the above-referenced Restricted Stock Agreement relating to
termination by Client without “Cause” or by Consultant for “Good Reason” (each
as defined in such Restricted Stock Agreement), either Consultant or Client may
at any time terminate this Agreement “at will” by written notice to the other.

 

7. Client’s Instructions. In his performance of the Services, Consultant shall
comply with such reasonable written instructions as Client may from time to time
submit to Consultant, provided that such instructions do not significantly
increase Consultant’s work volume beyond that otherwise expressly contemplated
by this Agreement.

 

8. Standard of Performance. Consultant shall perform the Services in a good and
workmanlike manner, and in accordance with the highest professional standards
and practices normally exercised by professional consultants performing services
of a similar nature.

 



4

 

 

9. No Conflict; Compliance.

 

(a)Consultant represents and warrants to Client that Consultant’s activities
under this Agreement will not conflict with any other activities of Consultant
or Consultant’s obligations to any other person.     (b)Consultant shall conduct
his activities under this Agreement in accordance with all national and local
laws, regulations, decrees and/or official governmental rules and orders
applicable to Consultant and/or the performance of his Services hereunder. In
particular, but without limitation, in connection with his Services under this
Agreement, Consultant has not made and shall not make, directly or indirectly,
any improper offer, promise, or payment of money or anything of value to or for
the benefit of any government official or employee, any candidate for political
office, any political party, or official or employee of a public international
organization. Consultant represents, warrants, and certifies to Client that
Consultant is not as of the effective date of this Agreement, and will not
during the term of this Agreement be, a government official or employee, a
candidate for political office, a political party, or an official or employee of
a public international organization. For the purpose of this section 9, the term
“government official” shall include, without limitation, a director, officer, or
employee of a public enterprise. Finally, Consultant has read compliance
guidelines on the Foreign Corrupt Practices Act (FCPA) and has signed an
acknowledgment form, attached hereto as Annex B.     (c)in the event that Client
has a reasonable basis to believe that Consultant has taken or failed to take
any action under paragraph (b) preceding, or otherwise, that may subject Client
or any of its Affiliates to any liability under applicable law, Consultant
agrees that Client shall have the right, upon written notice to Consultant, to
conduct an investigation and audit of Consultant and his Affiliates to determine
to Client’s reasonable satisfaction whether or not any actions or failures to
act on behalf of Consultant may subject Client or any of its Affiliates to any
such liability. Consultant agrees to cooperate, and to cause his Affiliates to
cooperate, fully with such investigation and audit, it being understood and
agreed that the scope, method, nature, and duration of such investigation and
audit shall be at the sole reasonable discretion of Client.

 



5

 

 

(d)Consultant agrees that full disclosure of information relating to a possible
violation of any applicable law or the existence and terms of this Agreement may
be made at any time and for any reason to any governmental authority with
jurisdiction over the matter, and to whomsoever Client, acting on the advice of
counsel, determines has a legitimate need to know.

 

10. Access to Information. It is understood that, in the course of performing
the Services, Consultant will or may become aware of and have access to certain
information that Client or its Affiliates shall be entitled to have kept
confidential. Accordingly, the parties agree that the confidentiality provisions
of section 11 shall govern Consultant in his performance of the Services.

 

11. Confidentiality.

 

(a)Unless otherwise agreed to in writing by Client, Consultant hereby agrees:

 

(i)except under the circumstances described in section 12 below, to keep all
Confidential Information confidential and not, directly or indirectly, to
disclose or reveal any Confidential Information to any Person other than those
Persons that are actively and directly participating in the performance of the
Services pursuant to an agreement with Consultant and that have agreed in
writing to observe the confidentiality restrictions contained herein, and other
than to Consultant’s attorneys for the purpose of obtaining legal advice
relating to this Agreement; and

 

(ii)not to use Confidential Information for any purpose other than for the
benefit of Client or its Affiliates in connection with the performance of the
Services.

 



6

 

 

(b)Consultant further agrees that the Confidential Information shall be and
remain the sole and exclusive property of Client. Consultant shall keep secure
all Confidential Information in Consultant’s possession or under his control and
prevent the unauthorized copying and use of such Confidential Information. It is
understood, however, that these restrictions shall not apply to information that
has been independently developed by Consultant outside the scope of the Services
rendered hereunder and without the use of Confidential Information or other
funding, resources or participation of Client or its Affiliates.

 

12. Disclosures Required by Law. In the event that Consultant becomes legally
compelled (by depositions, interrogatory, request for documents, subpoena, civil
investigative demand or similar process) to disclose any of the information or
matters described in section 10 immediately above, Consultant shall provide
Client with prompt prior written notice of such requirement so that Client may
seek a protective order or other appropriate remedy and/or waive compliance with
the terms of this Agreement. In the event that such protective order or other
remedy is not obtained, or that Client waives compliance with the terms hereof,
Consultant agrees to furnish only that portion of the Confidential Information
which Consultant is advised by written opinion of Consultant’s legal counsel is
legally required and to exercise best efforts to obtain assurance that
confidential treatment will be afforded such Confidential Information.

 

13. Ownership of Consultant’s Work Product. Any and all reports, memoranda and
other deliverables (“Work Product”) created and/or generated by Consultant
individually or in concert with others in the course of his rendition of
Services to Client, and all rights of patent, trademark or copyright
appertaining thereto, shall be and remain the sole property of Client.
Consultant hereby forever assigns to Client all of his right, title and interest
in and to such Work Product and intellectual-property rights.

 

14. Termination of Services. Promptly upon the termination of this Agreement,
Consultant shall deliver to Client all originals and copies of all documents,
records and information obtained or generated by Consultant in the course of
performing the Services, and shall promptly deliver to Client (or, at Client’s
request, destroy) all of the Confidential Information in Consultant’s
possession, including all copies, reproductions, summaries, analyses or extracts
thereof or based thereon; provided, however, that Consultant shall be permitted
to retain a list of the items furnished for purposes of documenting such
delivery, and provided further, however, that Consultant shall be entitled to
retain his own records of invoices submitted and payments received with respect
to such Services.

 



7

 

 

Promptly upon the termination of this Agreement, Client shall deliver to
Consultant all originals and copies of all documents, records and information
obtained by Client from Consultant in the course of Consultant’s performance of
the Services, and shall promptly deliver to Consultant (or, at Consultant’s
request, destroy) all summaries, analyses or extracts thereof or based thereon;
provided, however, that Client shall be permitted to retain a list of the items
furnished for purposes of documenting such delivery.

 

15. Equitable Remedies. Consultant acknowledges and agrees that this Agreement
involves valuable trade secret and other proprietary rights of Client and that
Client’s remedy at law for any breach or threatened breach by Consultant of the
covenants contained herein will be inadequate, and accordingly, Consultant
consents that, in addition to such other remedies as may be available to Client
at law or in equity, Client shall be entitled to equitable relief by way of
injunction issued by any court of competent jurisdiction, without bond or other
security, if Consultant breaches or threatens to breach any of the provisions of
this Agreement. Furthermore, Consultant agrees that any and all Work Products,
including documents, maps, computer software, files, recordings, and photographs
relating thereto which Consultant may possess, are held by Consultant in
constructive trust for Client, and that any court of competent jurisdiction may
summarily liquidate such trust on behalf of Client.

 

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the British Virgin Islands.

 



8

 

 

17. Notices. All notices to be provided pursuant to this Agreement (and any
consents permitted by the terms of this Agreement) shall be in writing and
delivered by hand, or sent by facsimile transmission, or other electronic means,
air courier or registered mail, return receipt requested, as follows:

 

  (i) If to Consultant, to:           Mr. Carlos Fernandez     [* * *]     [* *
*]         (ii) If to Client, to:           C/o Frac Rock International, Inc.  
  Attn: Mr. J. Chris Boswell     2930 W. Sam Houston Pkwy. N., Suite 275    
Houston, Texas 77043 U.S.A.     Facsimile no. +1 281 531 7297     E-mail:
cboswell@fracrtockintl.com

 

18. Successors and Assigns. It is understood and agreed by the parties hereto
that the Services to be provided by Consultant hereunder are personal to
Consultant, and that Consultant shall not be entitled to assign his rights or
delegate his obligations hereunder without having obtained Client’s prior
written consent thereto. Client shall be freely entitled to assign its rights
under this Agreement to any of its Affiliates. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, including, in the case of individuals, their
heirs, executors and administrators.

 

19. Amendment; Modification; Termination. Except by an instrument in writing
signed by the parties, this Agreement may not be amended or modified in any
respect or, except as expressly provided herein, terminated.

 

20. Entire Agreement. This Agreement (including its Annexes) sets forth the
entire agreement of the parties hereto as to the subject matter hereof and
supersedes all previous discussions, negotiations, correspondence, and
agreements between the parties, whether written, oral or otherwise.

 

21. No Waiver. It is understood and agreed that no failure or delay by a party
in exercising any right, power or privilege hereunder shall operate as a waiver
thereof by such party, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any right, power or
privilege hereunder.

 



9

 

 

22. Relationship Between Consultant and Client. The relationship of Consultant
to Client under this Agreement shall be that of independent contractor. No
provision of this Agreement is intended to or shall be construed as creating an
employment, mutual agency, joint venture, partnership or other fiduciary
relationship between the parties hereto, or as entitling Consultant or any of
his employees, agents, business associates, or Affiliates to any compensation or
benefits as an employee (whether in the nature of salary, wages, insurance,
worker’s compensation, bonuses or otherwise) or in the nature of a finder’s fee,
participation or any other compensation whatsoever from Client, except as
expressly provided in this Agreement.

 

23. Additional Agreements. The Parties may from time to time enter into
amendments or supplements to this Agreement, which shall be in writing and
signed by or on behalf of the Parties, to define more fully the Services and
Consultant’s compensation therefor.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
to be effective as of the 1st day of September, 2012.

 

CLIENT:       FRAC ROCK INTERNATIONAL, INC.         By: /s/ J. Chris Boswell  
Name: J. Chris Boswell   Title: President and CEO         CONSULTANT:       /s/
Carlos A. Fernandez   Carlos A. Fernandez  

 

10

 



